Citation Nr: 0600327	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968.  He died in August 2000.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant testified before the undersigned at a Board 
videoconference hearing in July 2005.  A transcript of that 
hearing, as well as evidence submitted in connection with the 
hearing, has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant alleges that the cause of the veteran's death 
is associated with his exposure to ionizing radiation in 
service while he was stationed on Johnston Island.  

Service personnel records confirm that the veteran was 
stationed at Johnston Atoll from July 1967 to July 1968.  The 
RO has conceded that atmospheric nuclear testing was 
conducted at Johnston Atoll, but that it ended in 1962.  See 
38 C.F.R. 
§ 3.309(d)(3)(v) (2005).  The RO concluded that there was no 
evidence that the veteran was exposed to ionizing radiation.

Service connection for a disability based on exposure to 
ionizing radiation may be established on three different 
bases: presumptive service connection pursuant to 38 U.S.C.A. 
§ 1112(c) (West 2002) and 38 C.F.R. § 3.309(d); direct 
service connection pursuant to 38 C.F.R. § 3.311 if the 
disability is a radiogenic disease; and direct service 
connection by in-service incurrence or aggravation.  The RO 
essentially determined that the veteran did not participate 
in a "radiation-risk activity" as defined at 38 C.F.R. § 
3.309(d)(3)(ii) for purposes of presumptive service 
connection.  The RO also determined that there was no 
evidence of cancer of the esophagus in service or within any 
applicable presumptive period.  See 38 U.S.C.A. § 1112(a)(1) 
and 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (presumptive service 
connection for chronic disease, including malignant tumors, 
that manifest to a compensable degree within one year after 
separation from service).  

However, although the RO provided some discussion of the 
provisions of 38 C.F.R. § 3.311, the RO did not undertake any 
of the development required by the regulation.    

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation, and includes esophageal 
cancer.  38 C.F.R. 
§ 3.311(b)(2).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold 
requirements are met, an assessment as to the size and nature 
of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  
In order to do so, the RO must request dose information as 
provided by 38 C.F.R. § 3.311(a)(2).  Thereafter, the RO 
should refer the claim to the Undersecretary for Benefits for 
further consideration, if appropriate.  38 C.F.R. § 
3.311(b)(1)(iii).    

The death certificate lists the cause of the veteran's death 
as cancer of the esophagus.  Private medical records indicate 
that the disease was diagnosed in 1999, more than five years 
after the veteran's alleged in-service radiation exposure.  
As noted above, the appellant contends that the cancer is 
related to the veteran's exposure to ionizing radiation.  
Again, the RO concedes that the veteran was stationed on a 
site of earlier atmospheric nuclear testing.  The Board finds 
that the circumstances of this claim indicate that analysis 
under 38 C.F.R. § 3.311 is proper.  The claim must therefore 
be remanded for the development required by this regulation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake the 
development and procedural actions 
outlined in 38 C.F.R. § 3.311 (2005), as 
discussed above.  All actions and 
responses should be documented in the 
claims folder.  

2.  After completing these actions, the 
RO should readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

